Citation Nr: 1223705	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  Jurisdiction over the Veteran's case is now with the RO in Montgomery, Alabama.

The Veteran and his daughter, T. M., testified at a hearing before an RO Decision Review Officer (DRO) in July 2011.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he currently has an acquired psychiatric disorder, to include PTSD and MDD that he incurred as a result of exposure to four traumatic incidents during his service, these include: a plane crashing on the deck of a ship that he was serving on, resulting in the multiple deaths, an F2H-2B (Banshee) crashing on the runway of Naval Air Station Fallon in Nevada, in 1952; a Banshee crashing into the desert near Naval Air Facility El Centro, in California; and a plane crashing into the side of the ship that he was serving on, with the pilot later being rescued by a destroyer ship.  The Veteran contends that he was sent to perform recovery duties, including recovering bodies, during some of these incidents.  

The Veteran additionally contends that that he incurred a respiratory disorder as a result of exposure to asbestos while serving as a mechanic aboard ships in the U.S. Navy.

A review of his service treatment records (STRs) does not reveal any reference to, complaint of, or treatment for an acquired psychiatric disorder during service.  While his STRs do reveal that he was treated for an upper respiratory infection during service, an October 1955 chest x-ray was negative for any clinical findings.  His December 1955 separation examination revealed no clinical abnormalities.

As specifically regarding his acquired psychiatric disorder claim, the Board observes that a June 2007 statement received from G. B., who reportedly served with the Veteran for three-and-a-half years, indicating that with the help of another fellow service member, G. C., he was able to recall information related to some of the Veteran's contended stressors.  Specifically, he indicated that sometime around June 1952, a Banshee jet from Naval Air Facility El Centro crashed while performing high altitude bombing runs.  He reported that the plane was buried several feet in the ground and that the pilot was killed.  He further indicated that the Veteran was one of the crew detailed to go to the crash site to provide assistance.  G. B. indicated that the crash on the runway at Fallon, Nevada, was not close in his mind.  Finally, he indicated that in 1954, a plane hit the side of their carrier, the USS Boxer, flipping the plane into the sea, and that the pilot was later picked up by a destroyer.

In further support of one of his alleged stressors, the Veteran submitted a chronological history of the USS Oriskany, which reveals that an aircraft that had taken off of the USS Oriskany began to have engine trouble and had to quickly return to the carrier.  The pilot attempted to jettison the weapon cargo but a 250-pound bomb got hung up on the bomb rack.  When the aircraft hit the flight deck, the bomb broke loose, bounced up onto the flight deck and exploded, killing two sailors and wounding fourteen others.  The Veteran's service personnel records reveal that he was assigned to serve aboard the USS Oriskany beginning in September 1952, not long before this accident took place.  

Based on the foregoing evidence, the Board observes that the Veteran's contentions have been corroborated by evidence in the record, and therefore, concedes that he experienced traumatic incidents during his military service.  

The earliest post-service medical evidence of record pertaining to his claimed acquired psychiatric disorder is found in a VA mental health screening report, dated in December 2002, which shows that he was diagnosed with a major depressive disorder at that time.  He reported at that time that he experienced depression following an accident where a tire that he was working on exploded, causing injuries to his hands and damaging his hearing.  He has consistently been diagnosed with a major depressive disorder or with depression through April 2007.  

A VA PTSD screen performed on the Veteran in December 2004 revealed negative results.  Nonetheless, the Veteran was diagnosed with having mild PTSD by a VA physician in April 2005.  At that time he had reported witnessing a plane crash and the death of the pilots on the flight deck of an aircraft carrier on which he was stationed.  He reported thinking about the incident more frequently in recent years.  His was repeatedly noted to have a PTSD diagnosis through July 2005.  

The Veteran was subsequently afforded a VA PTSD examination in December 2008.  Following examination of the Veteran, the VA examiner indicated that the Veteran did not meet the criteria of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) for a mental health condition.  As no diagnosis was made, the examiner did not provide an opinion regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

In spite of the examiner's conclusion that no diagnosis of a current psychiatric disorder could be made, the Board observes the Veteran has been diagnosed with PTSD and MDD during the pendency of his appeal and that due to his conceded traumatic in-service experiences, the possibility exists that an acquired psychiatric disorder could be related to his service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Accordingly, this issue must be remanded in order to obtain a VA an opinion regarding the etiology of the Veteran's previously diagnosed PTSD and MDD.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

With respect to his claimed respiratory disorder, the record reveals that the Veteran spent a significant portion of his service aboard two U.S. Navy ships.  The Veteran has also reported that he served as a mechanic while in the Navy.  Accordingly, the Board observes that there is a strong probability that the Veteran was exposed to asbestos during his service.

The Veteran's post-service medical evidence reveals that he was provided a chest x-ray in March 1998.  The results of the x-ray were observed to be consistent with asbestosis.  The record additionally contains an opinion from Leo J. Castiglioni, M.D., indicating that on the basis of the Veteran's occupational history and a reading of his chest x-ray, he believed it was within a reasonable degree of medical certainty that the Veteran had asbestosis.  

Notably, however, during the pendency of the Veteran's appeal, he has not been diagnosed with asbestosis.  A March 1999 VA chest x-ray revealed that there were no findings conclusive for asbestosis.  In an April 2002 report of telephone contact, a VA physician noted that the Veteran had reported to him that he had been tested negative for asbestosis.  VA treatment records reveal, however, other respiratory disorder diagnoses.  A diagnosis of acute bronchitis was made in February 2002 and of an upper respiratory infection in December 2003.  In September 2004, a VA physician noted that a chest x-ray revealed findings consistent with mild COPD.  The Veteran has consistently been diagnosed with COPD since that time.

The Veteran was afforded a VA respiratory examination in April 2006.  Pulmonary function tests revealed that he had a moderate obstructive lung defect.  The diagnosis was COPD.  The examiner, however, provided the opinion that the Veteran's COPD was not at least as likely as not the result of exposure to asbestos during his military service.  The examiner based this opinion on a finding of no asbestos related complaint in the Veteran's STRs and a finding that while the Veteran had been noted to have a history of asbestosis, recent VA treatment records were negative for findings of asbestosis.  Other than citing to a lack of findings of asbestos related complaints in the Veteran's STRs, the examiner did not provide a clear rationale as to why the Veteran's COPD was not related to asbestos exposure or otherwise related to his active service.  For these reasons, the Board finds that the April 2006 VA examination is inadequate for rating purposes.  See Dalton v. Nicholson,  21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The Veteran was afforded a subsequent VA respiratory examination in August 2011.  While the examiner diagnosed mild COPD, she did not provide an opinion as to the nature and etiology of his COPD. 

The probative value of a medical opinion comes from its underlying reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  Further, a simple review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, because the record does not contain a clearly supported opinion regarding the nature and etiology of the Veteran's claimed respiratory disorder, the Board finds that this issue must be remanded in order for the Veteran to be afforded a new VA examination for a VA examiner to provide a an opinion regarding the nature and etiology of the Veteran's claimed respiratory disorder.  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his claimed conditions, and records of his VA care, dated since April 2008, have not been associated with the claims file.  Additionally, at the time of his DRO hearing, the Veteran testified that he had been receiving recent VA treatment for his claimed conditions, including treatment at the VA Medical Center in Birmingham, Alabama.  Under the law, VA must obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran's complete treatment records from Ray A. Harron, M.D. should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records pertaining to his claimed disabilities from the VA Medical Centers in Tuscaloosa, Alabama and Birmingham, Alabama, dated since April 2008.  All records received should be memorialized in the Veteran's claims file.

2.  Obtain the Veteran's complete treatment records from Ray A. Harron, M.D., dated since 1998.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorder(s), to include PTSD and MDD.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD and MDD, and if so, must provide an opinion as to the diagnosis, date of onset, and etiology of any such disorder found to be present.  The examiner must specifically provide an as to whether it is at least as likely as not (50% or greater probability) that any current or previously diagnosed acquired psychiatric disorder (i.e. PTSD and/or MDD), had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must determine whether any current or previously diagnosed PTSD can be related to the stressors reported by the Veteran, including the incidents described by the Veteran where he witnessed fellow service members who were killed aboard his aircraft carrier, and were pilots were reportedly killed in aircraft crashes at separate Naval Air Stations.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate VA respiratory examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all current respiratory conditions found to be present, to include any asbestosis or COPD.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran current respiratory disorder, or previously diagnosed COPD, had its clinical onset during active service or is related to any in-service event, disease, or injury, including due to the probable asbestos exposure during his service in the U.S. Navy.

For the purposes of providing this report, the examiner should assume that the Veteran was exposed to asbestos during his service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's service connection claims on appeal.  If the either claim remains denied, issue the Veteran and his representative a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



